EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email on March 21, 2022, as a follow up to an interview with Aaron Webb on March 11, 2022.

The application has been amended as follows: 

Claim 1.	(Currently Amended)  A gearbox for an aircraft gas turbine engine, the gearbox comprising:
	a sun gear;
	a plurality of planet gears surrounding and engaged with the sun gear; and
	a ring gear surrounding and engaged with the plurality of planet gears, each of the plurality of planet gears being rotatably mounted around a pin of a planet gear carrier with a journal bearing having an internal sliding surface on the planet gear and an external sliding surface on the pin,
	wherein, with the aircraft gas turbine engine operating at maximum take-off conditions, an eccentricity ratio, E, of each journal bearing is a function of a temperature T of oil flowing into the journal bearing, such that E>AT+B where A is 0.0015/oC and B is 0.69, the eccentricity ratio being defined as 1-2Hmin/c, where Hmin is a minimum oil film thickness between the internal and external sliding surfaces and c is the diametral clearance of the journal bearing.

	Claim 5.	(Currently Amended)  The gearbox of claim 1, wherein E<A'T+B' where A' is 0.00033/oC and B' is 0.94.
	Claim 6.	(Currently Amended)  The gearbox of claim 1, wherein E>A''T+B'' where A'' is 0.00083/oC and B'' is 0.84.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2019/162294 to Michael Nique provides the closest prior art disclosed a gearbox (Fig, 3, 100) comprising: 
a sun gear(3);
a plurality of planet gears (4) surrounding and engaged with the sun gear; and 
a ring gear (5) surrounding and engaged with the plurality of planet gears, each of the plurality of planet gears being rotatably mounted around a pin (6) of a plant gear carrier (70) with a journal bearing having an internal sliding surface on the planet gear and an external sliding surface on the pin, [Page 4, ¶60-61 disclose all the above labelled elements save the pin. Page 5, ¶68-70 disclose the pin and that it forms a journal bearing with the planet gear.]
wherein the aircraft gas turbine engine operating at maximum take-off conditions, an eccentricity ratio, E, of each journal bearing is has an in inherent eccentricity ratio.  Here the claim differs from the prior art, in that while the prior art provides a clearance at various points of the plant gear journal bearing, at pea loading, [Page 9, ¶134 and Figure 13 show 100% loading and the lubricating film thickness along the axial length.  It doses not; however, provide the diametral clearance between the two sliding surfaces.  Given that the bearing is inventively designed to be crowned and varying in relative axial distance between the surfaces, and with the goal to provide particular film clearance, the 
US 6,196,721 to Farkaly discloses film squeeze damping, and in particular the impact of journal eccentricity on such film squeeze dampers, and in particular how to predict film thickness and its impact on laminar flow [Col. 1, ll. 20-47.]  US 5,911,511 to Saville teaches similarly in Col. 1, ll. 18-39.
US 3,652,139 to Memery disclose that the relationship between film thickness and diametric clearance, (eccentricity) for shaft bearings is preferably lower than 0.8, and larger than 0.5 in such systems to reduce imbalance and vibration.  [Col. 3, line 72 - Col. 4, line 30.] While the office is unclear as to the temperature where and eccentricity were this system translated to a planet bearing, even were it to do so directly, the supposed temperature based upon the instant application and prior art would lead to 100 C, and a resulting eccentricity value would be at least 0.84, above the suggested Memery value. 
US 2017/0102292 to Mastro discloses a method by using electroconductivity of the oil film and its film thickness may be monitored but does not provide guidance for design values of desired eccentricity. [Page 4, ¶31-32.]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745